KEHOE, Judge.
Appellant, plaintiff below, brings these consolidated appeals from a final judgment entered in his favor, after a jury trial, and from an order granting, in part, appellees’, defendants below, post trial motions. The trial court, among other things, struck the jury award for punitive damages and also struck appellant’s claims for conversion and conspiracy. A final judgment was entered pursuant to the remaining jury awards. Appellee AMF, Inc., cross-appealed the final judgment entered against it.
The final judgment and order appealed in these consolidated appeals were entered after a lengthy jury trial involving the sale and repair of a yacht. The issues ran the gamut from bailment, conversion, and conspiracy to compensatory and punitive damages. The jury returned a verdict, including punitive damages, in favor of appellee. Thereafter, the trial court entered a final judgment notwithstanding the verdict, pursuant to appellees’ motions, and eliminated the award of punitive damages as not being sustained by the evidence. The primary thrust of appellant’s appeal is from this latter action by the trial court. In its cross-appeal, appellee AMF, Inc., attacks the entry of the final judgment against it.
In reviewing the extensive and complicated record in this matter, we have had the benefit of extensive and excellent briefs of the parties (no brief was filed by appellee Noll). After a careful review of the record and the application of the relevant rules of law, we are of the opinion that the trial court committed no reversible error in entering the final judgment and order appealed and cross-appealed. It is axiomatic that the burden of showing such error is on the one asserting it. In this case, the burden has not been met. Accordingly, the final judgment and order appealed are affirmed and the cross-appeal is denied.
Affirmed.